CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of
November 26, 2008, by and between PEET’S COFFEE & TEA, INC., a Washington
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS
 
Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS
 
SECTION 1.1. LINE OF CREDIT.
 
(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
December 1, 2009, or if Borrower duly exercises extension option under and
pursuant to the terms of the Line of Credit Note (defined below), December 1,
2010, not to exceed at any time the aggregate principal amount of Twenty-five
Million Dollars ($25,000,000.00) (“Line of Credit”), the proceeds of which shall
be used to finance Borrower’s repurchase of stock and to fund working capital,
capital expenditures and other needs of its operating subsidiary, Peet’s
Operating Company, Inc. (“POCI”). Borrower’s obligation to repay advances under
the Line of Credit shall be evidenced by a promissory note dated as of November
26, 2008 (“Line of Credit Note”), all terms of which are incorporated herein by
this reference.
 
(b) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.
 
SECTION 1.2. INTEREST/FEES.
 
(a) Interest. The outstanding principal balance of the Line of Credit shall bear
interest at the rate of interest set forth in the Line of Credit Note.
 
(b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.
 
1

--------------------------------------------------------------------------------


 
(c) Commitment Fee. Borrower shall pay to Bank a non-refundable commitment fee
for the Line of Credit equal to $43,750.00, which fee shall be due and payable
in full upon the execution of this Agreement. If Borrower duly exercises the
extension option under the Line of Credit Note, Borrower shall pay to Bank an
extension commitment fee as provided in the Line of Credit Note.
 
SECTION 1.3. COLLATERAL.
 
As security for all indebtedness and other obligations of Borrower to Bank under
the Line of Credit, Borrower hereby grants to Bank security interests of first
priority (except for Permitted Liens) in all Borrower’s personal property.
 
As security for all indebtedness and other obligations of Borrower to Bank under
the Line of Credit, Borrower shall cause POCI to grant to Bank security
interests of first priority (except for Permitted Liens) in all POCI’S personal
property.
 
All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements and other documents as Bank shall
reasonably require, all in form and substance satisfactory to Bank; provided
that Bank shall not require any leasehold mortgages, certificates of title for
vehicles or other assets subject thereto, landlord waivers or acknowledgements
(other than Emeryville Properties LLC) or filings with the US Patent and
Trademark Office. Borrower shall pay to Bank immediately upon demand the full
amount of all charges, costs and expenses (to include fees paid to third parties
and all allocated costs of Bank personnel), expended or incurred by Bank in
connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.
 
SECTION 1.4. GUARANTY. The payment and performance of all indebtedness and other
obligations of Borrower to Bank shall be guaranteed by POCI in the principal
amount of Twenty-five Million Dollars ($25,000,000.00), as evidenced by and
subject to the terms of a guaranty in form and substance satisfactory to Bank.


ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.
 
SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of Washington, and POCI is a
corporation, duly organized and existing and in good standing under the laws of
Virginia. Borrower and each of its subsidiaries is qualified or licensed to do
business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which the failure to so qualify or to be so licensed could
have a material adverse effect on Borrower or such subsidiary.
 
2

--------------------------------------------------------------------------------


 
SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditor’s rights generally and to general principles of
equity.
 
SECTION 2.3. NO VIOLATION. The execution, delivery and performance by Borrower
and POCI of each of the Loan Documents to which it is a party do not violate any
material provision of any law or regulation, or contravene any provision of the
Articles of Incorporation or By-Laws of Borrower or POCI, or result in any
breach of or default under any material contract, obligation, indenture or other
material instrument to which Borrower or POCI is a party or by which Borrower or
POCI may be bound.
 
SECTION 2.4. LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which would reasonably be expected to have a material adverse effect on the
financial condition or operation of Borrower or POCI other than those disclosed
by Borrower to Bank in writing (including as disclosed pursuant to Borrower’s
Forms 8-K, 10-K and 10-Q filed with the United States Securities and Exchange
Commission) prior to the date hereof.
 
SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The consolidated annual
financial statement of Borrower dated December 30, 2007, and all interim
financial statements delivered to Bank since said date, true copies of which
have been delivered by Borrower to Bank prior to the date hereof, (a) are
complete and correct and present fairly the financial condition of Borrower and
POCI, (b) disclose all liabilities of Borrower and POCI that are required to be
reflected or reserved against under generally accepted accounting principles
(“GAAP”), whether liquidated or unliquidated, fixed or contingent, and (c) have
been prepared in accordance with generally accepted accounting principles
consistently applied. Since the dates of such financial statements there has
been no material adverse change in the financial condition of Borrower or POCI,
nor has Borrower or POCI mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except for Permitted Liens
or in favor of Bank or as otherwise permitted by Bank in writing.
 
SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.
 
SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower’s obligations
subject to this Agreement to any other obligation of Borrower.
 
3

--------------------------------------------------------------------------------


 
SECTION 2.8. PERMITS, FRANCHISES. Each of Borrower and POCI possesses, and
Borrower will and will cause POCI to hereafter possess, all permits, consents,
approvals, franchises and licenses required and rights to all trademarks, trade
names, patents, and fictitious names, if any, necessary to enable it to conduct
the business in which it is now engaged in compliance with applicable law,
except to the extent the failure to so possess would not reasonably be expected
to have a material adverse effect on Borrower or any of its subsidiaries.
 
SECTION 2.9. ERISA. Borrower and its subsidiaries each (i) is in compliance in
all material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended or recodified from time to time
(“ERISA”); (ii) has not violated any provision of any defined employee pension
benefit plan (as defined in ERISA) maintained or contributed to by it (each, a
“Plan”); (iii) has had no Reportable Event as defined in ERISA occur and be
continuing with respect to any Plan initiated by it; (iv) has met its minimum
funding requirements under ERISA with respect to each Plan; and (v) represent
and warrant that each Plan will be able to fulfill its benefit obligations as
they come due in accordance with the applicable Plan documents and under
generally accepted accounting principles.
 
SECTION 2.10. OTHER OBLIGATIONS. Except as disclosed to Bank prior to the date
hereof, neither Borrower nor POCI is in default on any obligation for borrowed
money, any purchase money obligation or any other material lease, commitment,
contract, instrument or obligation.
 
SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in
writing prior to the date hereof, Borrower and its subsidiaries each are in
compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower’s
operations and/or properties, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Resource Conservation
and Recovery Act of 1976, and the Federal Toxic Substances Control Act, as any
of the same may be amended, modified or supplemented from time to time. None of
the operations of Borrower or any of its subsidiaries is the subject of any
federal or state investigation evaluating whether any remedial action involving
a material expenditure is needed to respond to a release of any toxic or
hazardous waste or substance into the environment. Neither Borrower nor any
subsidiary has any material contingent liability in connection with any release
of any toxic or hazardous waste or substance into the environment.


ARTICLE III
CONDITIONS
 
SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of Bank
to extend the initial credit extension contemplated by this Agreement is subject
to the fulfillment to Bank’s satisfaction of all of the following conditions:
 
(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank’s counsel.
 
4

--------------------------------------------------------------------------------


 
(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:



(i)
This Agreement and each promissory note or other instrument or document required
hereby.

(ii)
Certificate of Incumbency.

(iii)
Corporate Resolution: Borrowing.

(iv)
Corporate Resolution: Continuing Guaranty.

(v)
Corporation Resolution: Third Party Collateral and Automatic Transfer
Authorization.

(vi)
Disbursement Order.

(vii)
Continuing Guaranty.

(viii)
Security Agreement.

(ix)
Third Party Security Agreement.

(x)
Agreement and Acknowledgment of Security Interest.

(xi)
Notices to Warehouse of Security Interest.

(xii)
Such other documents as Bank may require under any other Section of this
Agreement.

 
(c) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower or any
guarantor hereunder, nor any material decline, as determined by Bank, in the
market value of any collateral required hereunder or a substantial or material
portion of the assets of Borrower or any such guarantor.
 
(d) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower’s and POCI’S property, in form, substance, amounts,
covering risks and issued by companies satisfactory to Bank, and where required
by Bank, with loss payable endorsements in favor of Bank.
 
SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank’s satisfaction of each of the following conditions:
 
(a) Compliance. The representations and warranties contained herein and in each
of the other Loan Documents shall be true in all material respects on and as of
the date of the signing of this Agreement and on the date of each extension of
credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.
 
(b) Documentation. Bank shall have received all additional documents which may
be required in connection with such extension of credit.
 
5

--------------------------------------------------------------------------------




ARTICLE IV
AFFIRMATIVE COVENANTS
 
Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:
 
SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein.
 
SECTION 4.2. ACCOUNTING RECORDS. Maintain, and cause POCI to maintain, adequate
books and records in accordance with generally accepted accounting principles
consistently applied, and permit any representative of Bank, at any reasonable
time and upon reasonable advance notice, to inspect, audit and examine such
books and records, to make copies of the same, and to inspect the properties of
Borrower and POCI.
 
SECTION 4.3. FINANCIAL STATEMENTS; REPORTS. Provide to Bank all of the
following, in form and detail satisfactory to Bank:
 
(a) not later than 90 days after and as of the end of each fiscal year,
consolidated financial statements of Borrower, audited and accompanied by a
report and opinion of Deloitte & Touche LLP or another independent certified
public accountant reasonably acceptable to Bank, which financial statements are
to include balance sheet, income statement, statement of cash flow and all
supporting schedules and footnotes;
 
(b) not later than 45 days after and as of the end of each fiscal quarter,
consolidated financial statements of Borrower, which financial statements are to
include balance sheet, income statement and statement of cash flow;
 
(c) contemporaneously with the delivery of any annual and quarterly financial
statements of Borrower required hereby, a certificate of the chief financial
officer of Borrower that said financial statements fairly present the
consolidated financial position and results of operations of Borrower as of and
for the periods presented, subject in the case of quarterly financial
statements, to normal year-end adjustments and the absence of footnotes, and
that to the best knowledge of such officer, there exists no Event of Default nor
any condition, act or event which with the giving of notice or the passage of
time or both would constitute an Event of Default, and including covenant
calculation information on a schedule in the form attached as Exhibit A hereto;
 
(d) promptly, or if applicable, within the time frame required for delivery of
items required above that may be included therein, copies of all proxy
statements, financial statements, reports, and notices sent or made available
generally by Borrower to its security holders or to any holders of its debt and
all registration statements, regular, periodic and special reports filed with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange; provided that
any such proxy statements, financial statements, reports and notices shall be
deemed to have been provided to Bank to the extent publicly available on the
website of the United States Securities and Exchange Commission;
 
6

--------------------------------------------------------------------------------


 
(e) from time to time such other information as Bank may reasonably request.
 
SECTION 4.4. COMPLIANCE. Preserve and maintain and cause POCI to preserve and
maintain, all licenses, permits, governmental approvals, rights, privileges and
franchises necessary for the conduct of its business (other than such approvals,
rights, privileges and/or franchises, the failure to preserve or maintain would
not reasonably be expected to result in a material adverse effect on Borrower or
any of its subsidiaries); and comply with the provisions of all documents
pursuant to which it is organized and/or which govern its continued existence
and with the requirements of all laws, rules, regulations and orders of any
governmental authority applicable to it and/or its business, except where
non-compliance would not reasonably be expected to result in a material adverse
effect on Borrower or any of its subsidiaries.
 
SECTION 4.5. INSURANCE. Maintain and keep in force, and cause POCI to maintain
and keep in force, for each business in which it is engaged, insurance of the
types and in amounts customarily carried in similar lines of business, including
but not limited to fire, extended coverage, public liability, flood, property
damage and workers’ compensation, with all such insurance carried with companies
and in amounts reasonably satisfactory to Bank, and deliver to Bank from time to
time at Bank’s request schedules setting forth all insurance then in effect.
 
SECTION 4.6. FACILITIES. Keep all properties useful or necessary to Borrower’s
and POCI ‘s businesses in good repair and condition, subject to normal wear and
tear, and from time to time make necessary repairs, renewals and replacements
thereto, except where the failure to do so would not reasonably be expected to
have a material adverse effect on Borrower or any of its subsidiaries.
 
SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due (subject to
applicable grace periods) any and all indebtedness, obligations, assessments and
taxes, both real or personal, including without limitation federal and state
income taxes and state and local property taxes and assessments applicable to
Borrower and its subsidiaries, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has set aside adequate reserves in accordance with GAAP.
 
SECTION 4.8. LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower or POCI involving any claims
in excess of $1,000,000.
 
7

--------------------------------------------------------------------------------


 
SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower’s financial condition as
follows on a consolidated basis using GAAP consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions herein):
 
(a) Current Ratio not less than 0.75 to 1.0 at each fiscal quarter end, with
“Current Ratio” defined as total current assets plus long-term marketable
securities divided by total current liabilities, in each case as of the last day
of such fiscal quarter.
 
(b) Leverage Ratio not greater than 1.75 to 1.0 at each fiscal quarter end, with
(i) ”Leverage Ratio” defined as Total Liabilities plus Adjusted Rental Expense
divided by Tangible Net Worth, (ii) “Total Liabilities” defined as the aggregate
of current liabilities and non-current liabilities as of the last day of such
fiscal quarter, (iii) “Adjusted Rental Expense” defined as Rental Expense for
the trailing four fiscal quarters multiplied by six (6), (iv) ”Rental Expense”
for any fiscal quarter defined as all rental expense incurred during such fiscal
quarter under any rental agreements or leases, other than obligations in respect
of any capitalized leases, and (v) ”Tangible Net Worth” defined as the aggregate
of total stockholders’ equity plus subordinated debt less any intangible assets,
in each case as of the last day of such fiscal quarter.
 
(c) Net income after tax provision not less than $1.00 on a quarterly basis,
determined as of each fiscal quarter end.
 
(d) EBITDAR Coverage Ratio not less than 1.75 to 1.0 as of each fiscal quarter
end, with “EBITDAR” defined as income before income taxes plus interest expense,
depreciation expense amortization expense, and Rental Expense, and with “EBITDAR
Coverage Ratio” defined as EBITDAR for the trailing four fiscal quarters divided
by the sum of total interest expense for such trailing four quarter fiscal
period, scheduled payments of principal of long-term debt (including capitalized
leases) made during such trailing four fiscal quarter period and Rental Expense
for such trailing four fiscal quarter period.
 
SECTION 4.10. NOTICE TO BANK. Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower or POCI; (c) the occurrence and nature of
any Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower or POCI is required to
maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower’s
or POCI’s property.


ARTICLE V
NEGATIVE COVENANTS
 
Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:
 
SECTION 5.1. USE OF FUNDS. Use or permit the use of any of the proceeds of any
credit extended hereunder except for the purposes stated in Article I hereof.
 
8

--------------------------------------------------------------------------------


 
SECTION 5.2. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist or
permit POCI to create, incur, assume or permit, any indebtedness or liabilities
resulting from borrowings, loans or advances, whether secured or unsecured,
matured or unmatured, liquidated or unliquidated, joint or several, except (a)
liabilities to Bank, (b) any other liabilities of Borrower and POCI existing as
of, and disclosed to Bank prior to, the date hereof, (c) new purchase money
debt, and (d) other unsecured indebtedness of Borrower not existing on the date
hereof, provided that the aggregate principal amount of all such indebtedness
does not exceed $500,000.
 
SECTION 5.3. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate or permit POCI to merge or consolidate with any other entity; make
any substantial change in the nature of Borrower’s or POCI’s business as
conducted as of the date hereof; acquire all or substantially all of the assets
of any other entity or permit POCI to do the same; or sell, lease, transfer or
otherwise dispose of all or a substantial or material portion of Borrower’s
assets except in the ordinary course of its business or POCI to do the same in
respect of its assets; provided, however, that Borrower and/or POCI shall be
permitted to engage in any non-hostile mergers or acquisitions so long as (a)
Borrower or POCI, as the case may be, remains the surviving entity in the event
of any merger, (b) no Event of Default or any condition, event or act which with
the giving of notice or the passage of time or both would constitute an Event of
Default exists at the time of such transaction or would result from the
consummation of any such transaction, immediately after giving effect thereto,
on a pro-forma basis, and (c) any such merger or acquisition involves a line of
business substantially the same as that which is presently engaged in by
Borrower and POCI. 
 
SECTION 5.4. GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets as security for, any
liabilities or obligations of any person or entity (other than Borrower or
POCI), except any of the foregoing in favor of Bank, or allow POCI to do any of
the foregoing, except that Borrower and POCI may guarantee or become liable for
indebtedness otherwise permitted under Section 5.2 and Borrower and POCI may
incur Permitted Liens (as defined below).
 
SECTION 5.5. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments (collectively, “investments”) in any person or entity, or allow POCI
to do any of the foregoing, except (a) any of the foregoing existing as of, and
disclosed to Bank prior to, the date hereof, (b) investments acquired as a
result of an acquisition or merger permitted by Section 5.3, (c) investments in
cash, cash equivalents, and investments approved by Borrower’s board of
directors or otherwise pursuant to an investment policy approved by Borrower’s
board of directors, (d) guaranties and other contingent obligations permitted by
Section 5.4, (e) investments by Borrower in POCI, (f) investments consisting of
extensions of credit to Borrower’s or any subsidiary’s customers that arise in
the ordinary course of Borrower’s or such subsidiary’s business and are in the
nature of accounts receivables, prepaid royalties or notes receivables arising
from the sale or lease of goods, provision of services or licensing activities
of Borrower, (g) investments, not to exceed $100,000.00 in the aggregate
outstanding at any time, received in satisfaction or partial satisfaction of
obligations owed by financially troubled obligors and investments acquired in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of an obligor or customer, (h) investments consisting of
commodity forward purchase contracts, (i) investments consisting of loans and
advances to employees in an aggregate amount not to exceed $250,000 at any one
time outstanding, (j) investments constituting accounts receivables, trade debt
or deposits made in the ordinary course of business, and (k) Joint Ventures,
provided (a) no Event of Default or any condition, event or act which with the
giving of notice or the passage of time or both would constitute an Event of
Default exists at the time of such transaction or would result from the
consummation of any such transaction, immediately after giving effect thereto,
on a pro-forma basis, and (b) any such joint venture involves a line of business
substantially the same as, or related to, that which is presently engaged in by
Borrower and POCI.
 
9

--------------------------------------------------------------------------------


 
SECTION 5.6. PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon (collectively, “liens”), all or any portion
of Borrower’s assets now owned or hereafter acquired, or permit POCI to do the
same in respect of its assets, except the following liens (collectively,
“Permitted Liens”): (a) liens in favor of Bank, (b) liens existing as of, and
disclosed to Bank in writing prior to, the date hereof, (c) liens to the extent
they secure purchase money debt permitted under Section 5.2 hereof provided that
such liens do not extend beyond the assets (including accessions, additions,
parts, replacements, fixtures, improvements and attachments thereto, and the
proceeds thereof) subject to such purchase money financing, (d) liens for taxes,
fees, assessments or other government charges or levies, either not delinquent
or being contested in good faith pursuant to appropriate proceedings and for
which Borrower maintains adequate reserves on its books in accordance with GAAP,
(e) liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (b) through (d), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to Borrower than the terms of any
agreement or instrument governing the indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending indebtedness does not exceed the then
applicable market interest rate; (f) leases, subleases, licenses or sublicenses
of property granted in the ordinary course of business and not substantial in
amount; (g) liens in favor of other financial institutions arising in connection
with Borrower’s deposit or securities accounts held at such institutions; (h)
liens to secure payment of workers’ compensation, employment insurance, old-age
pensions, social security and other like obligations incurred in the ordinary
course of business (other than Liens imposed by ERISA); (i) liens on property
of, or on shares of stock or Indebtedness of, any corporation existing at the
time such corporation becomes, or becomes a part of, any subsidiary; provided
that such liens do not extend to or cover any property or assets of Borrower or
any subsidiary other than the property or assets acquired and the proceeds and
products thereof and were not incurred in anticipation of such person becoming a
subsidiary; (j) liens arising by operation of law and in the ordinary course of
Borrower’s and its subsidiaries’ business of landlords and carriers,
warehousemen, mechanics, suppliers, sellers, material men or repairmen, or other
similar liens; (k) easements, rights-of-way, municipal and zoning and building
ordinances and similar charges, encumbrances, title defects or other
irregularities, governmental restrictions on the use of property or conduct of
business, and liens in favor of governmental authorities and public utilities,
that do not materially interfere with the ordinary course of business of
Borrower and its subsidiaries; (l) liens arising from the rendering of an
interim or final judgment or order against Borrower or any subsidiary that does
not give rise to an Event of Default; and (m) liens arising in the ordinary
course of Borrower’s and/or its subsidiaries’ business in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods.
 
10

--------------------------------------------------------------------------------




ARTICLE VI
EVENTS OF DEFAULT
 
SECTION 6.1. The occurrence of any of the following shall constitute an “Event
of Default” under this Agreement:
 
(a) Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents and such failure, in the case of
interest, fees or other amounts continues for five (5) business days.
 
(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.
 
(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of thirty (30) days.
 
(d) Borrower or POCI: (i) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any debt having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $100,000; or
(ii) fails to observe or perform any other agreement or condition relating to
any such other debt or contained in any document evidencing, securing or
relating to any of the foregoing, or any other default or event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such debt (or a trustee or agent on behalf of such holder or holders)
to cause, with the giving of notice if required, such debt to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Debt to be
made, prior to its stated maturity.
 
(e) There is entered against Borrower or POCI: (i) one or more final judgments
or orders for the payment of money in an aggregate amount exceeding $1,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage); or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a material adverse effect on Borrower or POCI, as applicable,
and, in either case: (A) enforcement proceedings are commenced by any creditor
upon such judgment or order; or (B) there is a period of thirty consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.
 
11

--------------------------------------------------------------------------------


 
(f) Borrower or POCI shall become insolvent, or shall suffer or consent to or
apply for the appointment of a receiver, trustee, custodian or liquidator of
itself or any of its property, or shall generally fail to pay its debts as they
become due, or shall make a general assignment for the benefit of creditors;
Borrower or POCI shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time (“Bankruptcy Code”), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or any involuntary petition or proceeding pursuant to the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against
Borrower or POCI, or Borrower or POCI shall file an answer admitting the
jurisdiction of the court and the material allegations of any involuntary
petition; or Borrower or POCI shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or POCI by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or federal
law relating to bankruptcy, reorganization or other relief for debtors.
 
(g) There shall exist or occur any event or condition that would reasonably be
expected to materially impair the prospect of payment or performance by Borrower
of its obligations under any of the Loan Documents.
 
(h) The dissolution or liquidation of Borrower or POCI (other than the
dissolution or liquidation of POCI into Borrower); or Borrower or POCI, or any
of its directors or stockholders, shall take action seeking to effect the
dissolution or liquidation of Borrower or POCI (other than the dissolution or
liquidation of POCI into Borrower).
 
SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank’s option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.
 
12

--------------------------------------------------------------------------------




ARTICLE VII
MISCELLANEOUS
 
SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.
 
SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:



BORROWER:
PEET’S COFFEE & TEA, INC.

1400 Park Avenue
Emeryville, CA 94608-3520
 

BANK:
WELLS FARGO BANK, NATIONAL ASSOCIATION

East Bay RCBO
One Kaiser Plaza, Suite #850
Oakland, CA 94612
 
or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.
 
SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees but not including any allocated costs of Bank’s in-house counsel),
expended or incurred by Bank in connection with (a) the negotiation and
preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.
 
13

--------------------------------------------------------------------------------


 
SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, any guarantor hereunder or the business of such guarantor, or any
collateral required hereunder.
 
SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.
 
SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
 
SECTION 7.7. TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.
 
SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
 
SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.
 
SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.
 
SECTION 7.11. ARBITRATION.
 
(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.
 
14

--------------------------------------------------------------------------------


 
(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
 
(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
 
(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
 
15

--------------------------------------------------------------------------------


 
(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.
 
(f) Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.
 
(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.
 
(h) Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.
 
(i) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.
 
(j) Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.
 
[Signatures on following page]
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 
 

       WELLS FARGO BANK, PEET’S COFFEE & TEA, INC.     NATIONAL ASSOCIATION    
      By:      By:    
Thomas P. Cawley 
Chief Financial Officer, 
Vice President, Secretary
   
Todd G. Tajiri
Vice President

 
 
Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT A

 

To:
WELLS FARGO BANK, NATIONAL ASSOCIATION

One Kaiser Plaza, Suite 850
Oakland, CA 94612
Attn: Todd Tajiri





Re:
PEET’S COFFEE & TEA, INC.

(“Borrower”)
 
The undersigned is the Chief Financial Officer of Borrower. In said capacity,
the undersigned hereby certifies to Wells Fargo Bank, National Association
(“Bank”) that (a) the financial statement of Borrower dated as of
________________, ______, heretofore or concurrently herewith delivered by
Borrower to Bank, and all schedules and footnotes thereto, fairly present the
financial condition and results of operations as of and for the period set forth
therein, and (b) as of the date hereof, there exists no default or defined Event
of Default under the Credit Agreement, dated as of November 26, 2008, by and
between the Borrower and Bank, as amended, modified and/or supplemented prior to
the date hereof.




Dated: _______________, ______


 
By:
 
 
Title: 
 

 

--------------------------------------------------------------------------------


 
SCHEDULE I
To Compliance Certificate for
Peet’s Coffee & Tea, Inc.
 
Financial Statement Date: _____________
         
I.     Section 4.9(a) Current Ratio
               
A.
Current Assets
         
1.
 Current Assets
 
--
     
2.
 Long-term marketable securities
 
--
     
3.
 Sum of Lines A.1. and A.2.
 
--
                 
B.
Current Liabilities
 
--
                     
 Actual Current Ratio (A.3./B.)
 
--
         
 Required Minimum
 
0.75
x
       
 Borrower is in Compliance Y/N
               
II.    Section 4.9(b) Leverage Ratio
                 
A.
Total Liabilities
         
1.
Current liabilities
 
--
     
2.
Non-current liabilities
 
--
     
3.
Sum of Lines A.1. and A.2
 
--
                   
B.
Adjusted Rental Expense
         
1.
Rental Expense
 
--
     
2.
Multiplied by six (6)
 
--
                   
C.
Tangible Net Worth
         
1.
Total stockholders’ equity
 
--
     
2.
Subordinated debt
 
--
     
3.
Intangible assets
         
4.
Sum of Lines C.1. plus C.2. minus C.3.
 
--
                         
 Actual Leverage Ratio (A.3. + B.2.)/C.4.
 
--
         
 Required Maximum
 
1.75
x
       
 Borrower is in Compliance Y/N
               
III.   Section 4.9(c) Net Income After Tax Provision
                 
A.
Net income after tax provision for current quarter
 
--
                     
 Required Minimum
 
$1.00
         
 Borrower is in Compliance Y/N
               
IV.   Section 4.9(d) EBITDAR Coverage Ratio
               

 
A.
EBITDAR
         
1.
Income before income taxes
 
--
     
2.
Interest expense
 
--
     
3.
Depreciation expense
 
--
     
4.
Amortization expense
 
--
     
5.
Rental Expense
 
--
     
6.
Sum of Lines A.1. plus A.2. plus A.3. plus A.4. plus A.5
 
--
 
           
--
   
B.
Interest expense
 
--
   
C.
Prior period current maturity long-term debt (including capitalized leases)
 
--
   
D.
Rental Expense
 
--
   
E.
Sum of Lines B. plus C. plus D.
 
--
                     
Actual EBITDAR Coverage Ratio A.6./E.
 
--
         
Required Minimum
1.75
x
       
Borrower is in Compliance Y/N
     

 

--------------------------------------------------------------------------------


 